Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a thermoset composite, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vockel, Jr. et al (US 5905045).
Vockel is directed to a treated veil for use in the manufacture of a fiber reinforced plastic. Vockel teaches a fiber reinforced part with a veil on the surface of the composite part.  The veil is treated by dipping the veil in a solution containing a resin affecting compound and nipping the veil and drying the veil (col. 4, lines 12-16).  The resin solution can be aqueous emulsions (col. 6 lines 35-48).  
Vockel teaches the veil is provided with a mold release resin composition which allows the veil on the fiber reinforced composite panel to be pulled through a pultrusion process requiring less pulling force (col. 9, lines 1-50). 
Vockel teaches the fiber reinforced layers contain fiberglass, carbon or aramid and may be in the form of mat, woven or chopped or continuous rovings (col. 4, lines 8-11).  Vockel teaches the polyester veils that may be used in the fiber reinforced plastic processes cause the surface of the FRP article to be resin rich.  The makeup on the surface of a veiled FRP article is about 90% resin (col. 4, lines 58-68).  The resin is disposed throughout the stack.  The resins that are used are epoxy, vinyl ester or phenolic resin (col. 5, lines 5-8).  Vockel teaches the process where the mat, rovings and veils were guided off an arrangement of spools and passed through a pot of resin and guided to the mold entry.  The two veils were guided into the mold entry as the skin components.  The veils were saturated by the excess resin from the fiberglass.  The composite undergoes exothermic thermoset cure (col. 12, lines 8-20).  The resins are cross-linked as Vockel teaches in (col. 1, lines 45-47; col. 3, lines 45-54).  The resins are thermosets and cured and cross-linked as noted by Vockel.
Vockel teaches the veil is a polyester nonwoven which is a thermoplastic web.
As to claim 12, Vockel teaches the mold affecting treatment to the veils can be aqueous emulsions of organic acids which can be an acrylic acid, however not specifically disclosed (col. 35-50).  Vockel includes polyvinyl acetate is used as a binder resin in (col. 11, lines 28-20).  

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vockel, Jr. et al (US 5905045) in view of Davies (US 2002/0121722).
Vockel differs and does not explicitly teach an acrylic latex, vinyl acrylic, vinyl acetate ethylene, polyvinyl acetate in the veil treatment emulsions.  However Vockel does teach polyvinyl acetate in the composite pultrusion step of impregnating the composite and veil with binder.  Davies explicitly teaches a polyvinyl acetate binder in the nonwoven web.
Davies is directed to a method of making a pultruded part having a uniform cross-section using a novel reinforcing mat.  Davies teaches a method of making a reinforcing structure for use in manufacture of a pultruded part where the reinforcing structure is pulled through a pultrusion die.  The reinforcing structure is a fibrous web [0013].  The reinforcing fibrous materials can be compressed mats that are resin impregnated [0070]-[0072].  Reinforcing fiber includes monofilaments or groups of filaments [0073]. Davies teaches a permeable transport mat which are staple fibers that are preferably heat fusible fibers [0090] and located on the outer face of the reinforcing fibers [0151].  The permeable transport mat of staple fibers on the outer surface is equated with the claimed surface veil that is claimed nonwoven.
Davies teaches a binder of an aqueous based thermoplastic binder is optionally applied to the reinforcing mat.  The web picks up the binder and is then squeezed through drying rolls.  The binders increase stiffness.  Binder is applied at a concentration adequate to impart the desired stiffness to the reinforcing mat for pultrusion handling and processing [0140].  The reactive sites of the binder regulate the occurrence of cross-linking within the binder upon drying.  Davies teaches about 10% reactive solution of binder has been found beneficial [0141].  Davies teaches the adhesive binding material can be a polyvinyl acetate in water and is used to assist in interconnecting the structure so that the entangled fibers are bonded to each other.  Davies teaches 2-20% binding agent is used.  The amount of binding agent is reduced relative to conventional nonwoven mats and thus the stiffness of the structure is very much reduced and allows the reinforcing mat to bend to the desired shape [0142].  Davies also teaches that if the staple fibers and/or some of the reinforcing fibers have a thermoplastic content, the binder can be reduced or omitted [0143].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an aqueous binder of polyvinyl acetate motivated to impart increased stiffness to the fibrous layers.  
As to claim 13, Vockel teaches the veil fibrous layer is a nonwoven.
As to claim 14, Vockel teaches the veil fibrous layer can be spunlaced of Nexus.tm. (col. 7, lines 54-58).
As to claim 15, Vockel differs and is silent with respect to the basis weight of the veil layer. Vockel teaches the veil with the molding resin affecting agents reduce the pulling energy in a pultrusion process.
Davies teaches the permeable transport web of staple fibers are 10 gsm to about 1200 gsm which overlaps the claimed range.  Davies teaches polyester fibers with a pre-entangled weight of 32 gsm [0182].  Davies teaches the staple fiber permeable transport layer effectively mechanical interconnect or attached the other layers and extend substantially through the reinforcing mat and keep the layers from separating in the pultrusion die [0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a basis weight as claimed motivated to reduce the pulling tension of the pultrusion process and keep the layers from separating in the pultrusion die.
As to claim 16, Vockel teaches a polyester veil (col. 7, lines 54-58).
As to claim 17 and 18, Vockel differs and does not teach the claimed amount of binder.  Vockel does not teach the amount of binder in the treatment of the veil but does teach a binder amount in the overall composite of 30-70%.
Davies teaches 2-20% binding agent is used.  If the amount of binding agent is reduced relative to conventional nonwoven mats and thus the stiffness of the structure is very much reduced and allows the reinforcing mat to bend to the desired shape [0142].
Davies teaches the amount of water based binder which overlaps the claimed range of 0.5-12%.  Davies teaches the amount of binder provides for the desired bending or stiffness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ 0.5 to 12% binder motivated to improve the stiffness and bonding of the mat but allow the mat to bend into the desired impregnated shape. 

Response to Arguments
Applicant's amendments and arguments filed 3/28/2022 have been fully considered but they are not persuasive. Applicant argues that Vockel does not teach the amount of binder and is not specific with regard to the binder.  Applicant disagrees with this characterization of Vockel.  Applicant finds a single reference to a binder in Vockel “the composition below the surface of a treated veiled article or on the surface of a nonveiled article would range from 70% resin and 30% reinforcement to 30% and 70% reinforcement…”(col. 4, line 65 to col. 5, line 4).  Applicant concludes that Vockel does teach the amount of binder “small amounts of binder resin for dimensional stability in some but not all veiled articles”.  
In response, Applicant claims the surface veil has a water based binder in the range of 0.5-12% .  Vockel notes the range of binder in the final composite article is 30% to 70% other than small amounts for dimensional stability and this is interpreted that there may be additional binder.  Vocker also states that the surface is resin rich (col. 4, lines 59-65) at 90% resin/10% reinforcement.  However, the nonwoven is a polyester resin and therefore resin rich including the polyester compared to the core layers are glass fiber reinforcement.  Col. 4 and col. 6 of Vockel treats the veil by dipped into the solution containing a resin affecting compound and nipping the veil and drying the veil (a pultrusion process).  The resins of col. 6 for the treatment are not disclosed.  The amount of resin applied in the treatment step is not disclosed.  Then the treated veil are combined with the reinforcement layers and fed into a pultrusion resin bath (see Fig. 1 below). This resin in the solution is an aqueous emulsion that include polyvinyl acetate (col. 6, lines 35-50 and col. 11, lines 25-30).  Vocker is not specific with regard to the amount of binder picked up by the veil in the treated fabric that is fed into the pultrusion process with the other reinforcement layers as shown in Fig. 1.  Vockel teaches the amount of binder in the composite is 30-70% which includes the veil. 

    PNG
    media_image1.png
    460
    656
    media_image1.png
    Greyscale

 Vocker does not teach the low binder amount in the veil layer of claim 17 and Davies is relied upon for teaching binder amounts in the veil layer in the claimed range.
Note that Applicant’s claim 17 requires the surface veil is a dried layer that includes the water based binder in the range of about 0.5 to 12% binder.  It is not clear if this is the weight of the binder in the surface veil prior to consolidation into the composite part and running through the pultrusion (dipping bath) or after the final composite product is produced.  Vockel states the amount of binder in the final product, but the amount of binder in the treated fabric fed into the pultrusion process to form the composite is not disclosed.  
Note the rejection over Vockel alone could include claims 13 and 14 under Vockel alone because Vockel does teach a polyvinyl acetate binder.  The rejection is not revised because the claims did not incorporate new subject matter.
Davies teaches a web of staple fibers (i.e. a nonwoven) that is referred to as a permeable transport layer [0090] of staple fibers and heat fusible fibers and later as web 85 that is hydroentangled and with a polyvinyl acetate binder in a water carrier that is 2-20% [0128], [0138], [0140], [0142]. Davies explicitly teaches the amount of binder applied to the hydroentangled fibrous layers.  Therefore it would have been obvious to one of ordinary skill in the art to employ this lower level of binder.  
Applicant argues that as Davies teaches if the reinforcing fibers are thermoplastic, the amount of binder can be reduced or omitted and the claims require saturation of the binder.  Applicant concludes that reduced or omitted teaches away from the claimed subject matter.
In response, a reference is available for all that it teaches and is not limited to a single embodiment and includes an amount of binder of 2-20% [0142]. The claimed subject matter requires 0.5% to 12%.  0.5% is a low amount of binder and is considered a reduced amount of binder.  The fibrous web being discussed includes polymeric fibers in web 85 [0125].  
Applicant is arguing limitations that are not in the claims.  Claim 1 does not require a thermoplastic fibrous web. It is not until claim 16 wherein the fibers are claimed as comprising the polymeric fibers and this does not exclude inorganic fibers nor does it provide any limit on the composition of the fibers in the veil. 
In the absence of an unexpected result, it would have been obvious to employ a low binder amount of 0.5-12% of claim 17 based on the teaching of Vockel and Davies.
The rejection is revised and maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759